Citation Nr: 0313923	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  99-20 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis 
(claimed as residuals of irritable bowel syndrome).

2.  Entitlement to service connection for L5 spondylosis.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for diffuse borderline 
cord atrophy of the cervical/thoracic spine.

5.  Entitlement to service connection for fibrous ankylosis 
of the upper extremities.

6.  Entitlement to service connection for spastic diplegia.

7.  Entitlement to service connection for a urologic disorder 
(claimed as incontinence of urine with cystoplasty, stricted 
urethra, urethritis and urinary frequency).

8.  Entitlement to service connection for arthritis of the 
right foot (claimed as residuals of fracture).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) 
during several periods from July 6, 1986 to May 18, 1996.  
The veteran also had several periods of inactive duty 
training (INACDUTRA) from June 1985 to September 1998.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Montgomery, 
Alabama.  The veteran and his representative appeared before 
the undersigned Veterans Law Judge at a Travel Board in 
January 2001.  During the January 2001 hearing, the veteran 
withdrew the issue of entitlement to service connection for 
arthroplasty.  Accordingly, this issue is no longer before 
the Board.

 The Board remanded the case in April 2001 for further 
evidentiary and procedural development.  The case has now 
been returned to the Board. 


FINDINGS OF FACT

1.  Chronic diarrhea variously diagnosed as ulcerative 
colitis and irritable bowel syndrome was shown to have 
existed prior to the veteran's active military service and 
did not increase in disability beyond the normal progression 
during service.  

2.  L5 spondylosis was not present in service and has not 
been related to any injury disease in service by competent 
medical evidence.  

3.  Sinusitis was not present in service and has not been 
related to any injury or disease during service by competent 
medical evidence.  

4.  Diffuse borderline cord atrophy of the cervical/thoracic 
spine was not shown in service, was not diagnosed within a 
year of service, and has not been related to any injury or 
disease during service by competent medical evidence.  

5.  Fibrous ankylosis of the upper extremities was not 
present in service and has not been related to any injury or 
disease during service by competent medical evidence.  

6.  Spastic diplegia was not shown in service, was not 
diagnosed within a year of active service, and has not been 
related to any injury or disease during service by competent 
medical evidence.  

7.  A urologic disorder (claimed as incontinence of urine 
with cystoplasty, stricted urethra, urethritis and urinary 
frequency) was shown to have existed prior to the veteran's 
active military service and did not increase in disability 
beyond the normal progression during service.  

8.  Arthritis of the right foot (claimed as residuals of 
fracture) was not shown in service, was not diagnosed within 
a year of service, and has not been related to any injury or 
disease during service by competent medical evidence.  

 
CONCLUSIONS OF LAW

1.  Ulcerative colitis (claimed as residuals of irritable 
bowel syndrome) was not aggravated by service.  38 U.S.C.A. 
§ 101(24), 106, 1110, 1111, 1131, 1137, 1153, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).  

2.  L5 spondylosis was not incurred in or aggravated by 
service.  38 U.S.C.A. § 101(24), 106, 1110, 1131, 5102, 5103, 
5103A (West 2002); 38 C.F.R. § 3.303 (2002).  

3.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. § 101(24), 106, 1110, 1131, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.303 (2002).  

4.  Diffuse borderline cord atrophy of the cervical/thoracic 
spine was not incurred in or aggravated by service, nor may 
it be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101(24), 106, 1101, 1110, 1112, 1113, 1131, 1137, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).  

5.  Fibrous ankylosis of the upper extremities was not 
incurred in or aggravated by service.  38 U.S.C.A. § 101(24), 
106, 1110, 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. § 
3.303 (2002).  

6.  Spastic diplegia was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 
1113, 1131, 1137, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).  

7.  A urologic disorder (claimed as incontinence of urine 
with cystoplasty, stricted urethra, urethritis and urinary 
frequency) was not aggravated by service.  38 U.S.C.A. 
§ 101(24), 106, 1110, 1111, 1131, 1137, 1153, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).  

8.  Arthritis of the right foot (claimed as residuals of 
fracture) was not incurred in or aggravated by service, nor 
may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 1131, 
1137, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
or by any period of active duty for training (ACDUTRA), as 
well as for any injury incurred or aggravated while 
performing any period of inactive duty training (INACDUTRA).  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  There are some 
disabilities, including arthritis and organic disease of the 
nervous system, for which service connection may be presumed 
if the disorder is manifested to a degree of 10 percent or 
more within one year of separation from service, provided 
that that period of service consisted of at least 90 
continuous days.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Congenital or developmental defects 
are not diseases or injuries within the meaning of the 
applicable legislation. 38 C.F.R. § 3.303(c) (2002).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 1991); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides that veterans 
shall be taken to have been in sound condition at the time 
they were examined, accepted, and enrolled in service, except 
as to defects, infirmities, or disorders noted at that time, 
or where clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 
U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (2002).  This 
presumption attaches only where there has been an induction 
examination in which the later complained-of disability was 
not detected.  See Bagby, 1 Vet. App. at 227. The regulation 
provides expressly that the term "noted" denotes "[o]nly 
such conditions as are recorded in examination reports,"  38 
C.F.R. § 3.304(b), and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions,"  Id. at 
(b)(1).

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2002); Crowe v. Brown, 7 
Vet. App. 238 (1994).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation in service 
where the pre-service disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b); see Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991) (in the case of 
aggravation, the government must point to a specific finding 
that the increase in disability was due to the natural 
progression of the disease).  "Flare-ups" of a preexisting 
condition do not constitute aggravation if there is no 
increase in severity of underlying disability.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991).  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b).

II.  Analysis

Review of the veteran's Alabama National Guard personnel 
records indicates that he was on ACDUTRA for approximately 
two weeks per year of his National Guard membership, as well 
as one weekend per month of INACDUTRA.  
 
A.  Ulcerative Colitis (Irritable Bowel Syndrome)

In statements and testimony, the veteran reported that 
symptoms of ulcerative colitis/irritable bowel syndrome 
started in 1985 or 1986 and that he had had problems with 
diarrhea and a malrotated intestine as a child.  However, the 
veteran contended that his chronic diarrhea began during 
active duty for training and was aggravated by periods of 
inactive duty training.  Even if the veteran's symptoms 
started in 1985, this would not be helpful as he had not yet 
had any period of ACDUTRA, and the presence of this disease 
in INACDURA would not support service connection, as only 
injuries and their residuals related to INACDUTRA may be 
service connected.  

Upon review, a general physical examination just 5 days after 
the veteran entered ACDUTRA in July 1986 showed a history of 
stomach trouble with intestinal trouble.  In August 1986, he 
complained of diarrhea which was like an episode he had in 
November 1985.  He had additional episodes in October 1986 
and May 1987, about three days into another period of 
ACDUTRA.  The veteran reported that he had seen a civilian 
doctor for his irritable bowel problems in 1986, but the 
doctor had died.    

There is no indication, however, that this underwent any 
pathological increase during the period of ACDUTRA.  While he 
stated that service medical records did not show diarrhea, it 
was shown again during ACDUTRA in October 1986, and again, 
between periods of ACDUTRA, in May 1987.  In April 1993, the 
veteran's history of irritable bowel syndrome was recorded 
prior to the period of ACDUTRA in May 1993.  The next report 
was in September 1996, following the veteran's last period of 
ACDUTRA.  The start of that episode was in January 1996, not 
during any period of ACDUTRA.  Medical records further 
clarified that the veteran had chronic diarrhea and 
malrotation of the intestine as a child.  A history of 
episodic diarrhea since childhood was medically confirmed in 
later physician reports.  Here, as the multiple examinations 
noted the irritable bowel syndrome symptomatology began 
during the veteran's childhood, the veteran is not entitled 
to the presumption of soundness.  

Private medical records show diagnosis of ulcerative colitis 
due to irritable bowel syndrome in 1998; however, further 
testing indicated that the ulcerative colitis was in 
remission but that the veteran continued to have diarrhea.  
VA physicians reviewed the veteran's service and private 
medical records during examinations in August and December 
2002.  At a December 2002 VA examination, the VA physician 
stated that there reportedly appeared to be a chronicity 
predating his service and, other than isolated incidents of 
diarrhea illness, there appeared to be no documentation of a 
pattern of a progressive nature associated with service and 
his irritable bowel.  

While he had designated periods of INACDUTRA in 1985, prior 
to his first period of ACDUTRA in 1986, only an injury during 
INACDUTRA is subject to service connection.  A disease such 
as ulcerative colitis or irritable bowel syndrome can only be 
service connected on the basis of his ACDUTRA.  There is 
nothing to indicate that the severity of his gastrointestinal 
disability identified as ulcerative colitis/irritable bowel 
syndrome had its onset during any period of ACDUTRA.
Moreover, there is evidence that this disability pre-existed 
service.  However, there is no evidence that such disability 
worsened during service.  Consequently, the Board concludes 
that the presumption of aggravation does not attach in this 
case, as there is no evidence the pre-existing disability 
worsened in service.  

As noted above, the veteran contends that his ulcerative 
colitis (irritable bowel syndrome) began or was aggravated 
during service.  However, it has not been shown that the 
veteran possesses the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   The 
Board notes that although irritable bowel syndrome following 
chronic diarrhea was diagnosed during service, the veteran 
reported chronic diarrhea and malrotated intestine as a 
child.  Moreover, a VA physician, after reviewing the medical 
evidence in the claims file and examining the veteran, opined 
that the veteran's irritable bowel syndrome was not 
aggravated in service.  

Based on review of the evidence of record, the Board 
concludes that the preponderance of the evidence does not 
support a finding that the veteran's ulcerative colitis 
(irritable bowel syndrome) began or was aggravated during 
service.
  
B.  L5 Spondylosis

The veteran contended that he began to experience trouble 
with spondylosis of L5 in 1993, when a drill sergeant 
questioned the veteran about his posture.  He reported that 
he did not have this prior to service.  

At a July 1986 general examination, 5 days after entering 
ACDUTRA, the veteran complained of recurrent back pain.  A 
history of back pain with exertion was indicated.  In August 
1986, he sustained a back bruise and complained of soreness 
in the coccyx area after doing sit-ups.  In November 1996, 
marked back pain was indicated.  Objective findings included 
difficulty walking, positive straight leg raising, mid-lumbar 
deformity of probable congenital scoliosis, and an impression 
of low back pain with lumbar deformity.  The physician stated 
that the veteran's arthralgias and myalgias as well as his 
back deformity might be consistent with ankylosing 
spondylitis, which was compatible with his history of 
diarrhea and abdominal pain.  These were the first medically 
confirmed objective findings of low back disablement.  They 
were shown after the veteran's last period of ACDUTRA.  
Additional findings of lumbosacral disablement as described 
by the chiropractor in January 1997 had started earlier that 
month.  No lumbosacral spine abnormality was found on X-ray 
in February 1997.  In September 1997, medical history of low 
back pain since his middle school years was indicated.  X-ray 
evidence of lumbar spondylolysis was first shown at that 
time.  The December 1997 MRI showed additional lumbosacral 
spine abnormality.  Mild degenerative joint disease of the 
lumbosacral spine was confirmed.  At a December 2002 VA 
examination, the veteran stated that L5 spondylosis with a 
history of atrophy resulted in one instance of modified duty 
regarding running and sit-ups during service.  He reported 
that his back would be aggravated by physical activity, which 
was avoided during service.  He had documented L5 
spondylosis; however, spine X-rays were normal.  The examiner 
noted that it did not appear that the veteran had had any 
acute injury or strain as a result of service.  

The veteran testified that he had started having trouble with 
L5 spondylosis in 1993, but the medical evidence does not 
support any low back problems at that time.  He is not 
competent to conclude that the back symptomatology he had or 
has is diagnostic of L5 spondylosis.  See Grottveit, 5 Vet. 
App. at 93; Espiritu v. Derwinski, 2 Vet. App. at 494.   In 
fact, L5 spondylosis was first demonstrated in 1997, nearly 4 
months following his last period of ACDUTRA.  This disorder 
is neither claimed nor shown to be related to any injury.  
Service connection could only be granted for L5 spondylosis 
if it were shown to have originated during ACDUTRA or to have 
resulted from a disease or injury during ACDUTRA.  Since it 
is not a residual of any injury, it may not be considered for 
incurrence or aggravation during any period of INACDUTRA.  

Based on review of the evidence of record, the Board 
concludes that the preponderance of the evidence does not 
support a finding that the veteran's L5 spondylosis began 
during service.

C.  Sinusitis

The veteran reported that he first noticed sinusitis while 
flying at high altitudes on his way to Korea in 1986 or 1990.  
This caused a sinus infection and he was still bothered with 
it.  He reportedly was treated for sinusitis during service 
in Korea and in Mississippi.  

There was no contemporaneously reported complaint, finding or 
diagnosis of sinusitis prior to November 1990, between 
periods of ACDUTRA and possibly during or close to a period 
of INACDUTRA.  However, this disease is not subject to 
service connection on the basis of any period of INACDUTRA, 
as it is not an injury or residual thereof.  In July 1998 a 
MRI revealed evidence of minimal sinus inflammatory disease.  
However, there is no medical evidence in support of any 
manifestation of sinusitis during any period of ACDUTRA.  
Subsequently, at August and December 2002 VA examinations, 
the veteran gave a history of allergic rhinitis/sinusitis 
periodically, usually in the spring and fall with 
antihistamine treatment.  The examiner noted that there were 
no records of sinusitis.  Sinus X-rays were normal.   

The veteran's testimony of sinusitis having resulted from 
ACDUTRA in 1986 or 1990 is not credible, on the basis of the 
medical evidence.  He is not competent to conclude that any 
symptoms he had during those periods represented the onset of 
chronic sinusitis as this would require medical expertise.  
See Grottveit, 5 Vet. App. at 93; Espiritu v. Derwinski, 2 
Vet. App. at 494.  No sinus infection is shown to have been 
present during any period of ACDUTRA.  Sinusitis has not been 
medically related to any high flying or high mountain 
experience the veteran had during ACDUTRA.  

Based on review of the evidence of record, the Board 
concludes that the preponderance of the evidence does not 
support a finding that the veteran's sinusitis began during 
service.

D.  Cord Atrophy: Cervical & Thoracic Spine

The veteran contended that his problems with diffuse 
borderline cord atrophy of the cervical and thoracic spine 
started during service in 1993 and that he was treated by a 
physical therapist at that time.  

There is no medical evidence of any complaint, finding or 
diagnosis relate to the cervical or thoracic spine prior to 
January 1997.  The chiropractor's report at that time, 
subsequent to the last period of ACDUTRA, revealed 
abnormalities that were of insidious onset earlier in the 
month.  No injury of the cervical or thoracic spine is shown 
to have occurred.  Diffuse borderline cord atrophy was first 
found by MRI in July 1998.  There is no contemporaneous 
medical evidence that this disorder of the cervical and 
thoracic spine was present prior to January 1997 or was 
related to any injury or disease during ACDUTRA, or to any 
injury during INACDUTRA.  

The veteran's testimony that he went to a physical therapist 
for cord atrophy of the cervical and thoracic spine in 1993 
is unsupported by any medical evidence.  In any event, there 
is no credible or competent evidence of this disability 
during or related to any period of ACDUTRA, or related to any 
injury so as to be subject to service connection during any 
period of INACDUTRA.  

The veteran's diffuse borderline cord atrophy of the cervical 
and thoracic spine may be considered an organic disease of 
the nervous system, but it was not manifested until more than 
a year following his only period of active service that 
consisted of at least 90 continuous days.  Therefore, 
presumptive service connection may not be granted.  

Based on review of the evidence of record, the Board 
concludes that the preponderance of the evidence does not 
support a finding that the veteran's diffuse borderline cord 
atrophy of the cervical and thoracic spine began during 
service.

E.  Upper Extremity Ankylosis

The veteran contends that his fibrous ankylosis affecting the 
upper extremities began in 1995 during service, but that he 
did not seek treatment for it until 1998.

On periodic examination on April 15, 1993, the veteran 
complained of swollen or painful joints.  There was no 
diagnosis of any disorder related to swollen or painful 
joints.  A November 1996 private physician's examination 
report showed that the veteran had marked pain of the joints.  
There was pain and restriction of joints in the upper and 
lower extremities.  The elbows could not be hyperextended.  
The diagnoses included multiple arthralgias and myalgias of 
undetermined origin.  The physician stated that the veteran's 
arthralgias and myalgias as well as his back deformity might 
be consistent with ankylosing spondylitis, which was 
compatible with his history of diarrhea and abdominal pain.  
There was no indication that these were related to his 
service.  In April 1998, a private chiropractor diagnosed 
sacroiliitis with ligamentous instability, myofasciitis, 
localized nerve root irritation, and fibromyalgia of the 
neck, upper back, torso and upper extremities.  

At an August 2002 VA examination, the veteran reported a 
history of several fractures in 1993 when he was in the 
military and history of right upper extremity numbness with 
occasional numbness while driving an automobile or lying on 
his right side.  The diagnoses included hyperreflexia 
possibly related to an upper motor neuron lesion at the 
internal capsule level.  

The veteran's testimony that he started to have upper 
extremity ankylosis in 1995 is not supported by any 
contemporaneous complaint, finding or diagnosis.   He is not 
competent to conclude that the upper extremity symptomatology 
he experienced was ankylosis.  See Grottveit, 5 Vet. App. at 
93; Espiritu v. Derwinski, 2 Vet. App. at 494.   In fact, 
fibromyalgia of the upper extremities was diagnosed in April 
1998, more than 1 year following his last period of ACDUTRA.  
This disorder is neither claimed nor shown to be related to 
any injury.  Service connection could only be granted for 
upper extremity ankylosis if it were shown to have originated 
during ACDUTRA or to have resulted from a disease or injury 
during ACDUTRA.  Since it is not a residual of any injury, it 
may not be considered for incurrence or aggravation during 
any period of INACDUTRA.  

Based on review of the evidence of record, the Board 
concludes that the preponderance of the evidence does not 
support a finding that the veteran's upper extremity 
ankylosis began during service.

F.  Spastic Diplegia

The veteran contends that he first experience spastic 
diplegia or paralysis in 1993, during service.  It felt like 
someone was holding him down who weighed a ton.  The veteran 
reported the problem usually occurred at night and went away 
by morning.  

The first medical indication of any pertinent nerve 
dysfunction was on the chiropractor's April 1998 report, 
following the veteran's last period of ACDUTRA.  This is not 
shown to be related to any injury.  Localized nerve root 
irritation was indicated.  The first indication of a brain-
related problem was on the MRI in July 1998.  Mild spastic 
paraplegia was first medically reported in August 1998.  The 
initial assessment of spastic diplegia was made and related 
to MRI changes first shown in July 1998.  At that time, the 
private physician indicated that it had been present since 
birth.  

At an August 2002 VA examination, the veteran complained of 
occasional numbness while driving an automobile or lying on 
his right side and spastic diplegia from birth.  After 
examination and review of the record, the examiner diagnosed 
neurological symptoms that probably dated from birth and were 
congenital in origin.  Thus, this disease clearly did not 
have its onset during any period of ACDUTRA, and is unrelated 
to any nerve or head injury.  It is related to brain changes 
that are medically described as present since the veteran's 
birth.  Without an injury involved, spastic diplegia cannot 
be service connected relative to 
INACDUTRA, and was not shown during or until more than 2 
years following the last period of ACDUTRA.  Hence, the 
requirements of service connection are not met.  

The veteran's spastic diplegia may be considered an organic 
disease of the nervous system, but it was not manifested 
until more than a year following his only period of active 
service that consisted of at least 90 continuous days.  
Moreover, it is considered to be a congenital disease.  
Therefore, service connection is not warranted.  

G.  Urologic Disorder

In testimony and statements, the veteran contended that he 
began experiencing incontinence of urine, urethritis, and 
urinary frequency in 1990 during his service, and that was 
the first time he had any such problem.  

The first contemporaneous indication of any urinary problem 
was on the quadrennial examination on November 6, 1990, which 
was between periods of ACDUTRA, and after the weekend drill 
for that month.  A 2-month history of painful urination was 
given, which places the problem about 1 month after the 
preceding period of ACDUTRA.  In April 1993, again during an 
interim between ACDUTRA, the veteran complained of painful 
and frequent urination and a past urinary tract infection was 
noted.  The next clinical notation of urinary symptomatology 
was in November 1996, after the last period of ACDUTRA.  
History was noted at that time that he had had urinary 
problems, decreased stream and hesitancy, since he was a 
teenager.  

In May 1998, a private physician reported that the veteran 
had an abnormal voiding patter whereby he had to sit to 
urinate and nocturia with decreased force of stream and 
hesitancy.  The assessment was abnormal voiding pattern, 
question of neurogenic bladder.  A report of cystoscopy 
revealed a small capacity bladder.  In June 1998, a private 
physician reported that the veteran had urinary frequency and 
retention that he stated he had had all his life.  The 
private physician reported urodynamics of the veteran showed 
a high-pressure bladder with low capacity.  Detrussor 
hyperreflexia with uncoordinated sphincter was assessed.  In 
July 1998, a private physician noted severe obstructive and 
irritative voiding symptoms.  The impressions were acute 
urinary retention and likely bladder neck dysenergia.  
Even with the preservice history, it is shown that the first 
signs of urinary problems occurred between periods of service 
in 1990 and cannot be traced to any disease or injury during 
any period of ACDUTRA.  This disease is not linked to any 
urologic residual of injury, so it cannot be considered for 
service connection based on any period of INACDUTRA.  The 
findings in November 1996 followed the last period of ACDUTRA 
by about 5 months, and are not medically traceable thereto.  
Accordingly, it must be concluded that no urinary disability 
was contracted during ACDUTRA, worsened therein, or is 
subject to service connection based on any period of 
INACDUTRA.  

Based on review of the evidence of record, the Board 
concludes that the preponderance of the evidence does not 
support a finding that the veteran's urological disorder 
began during service.

H.  Right Foot Arthritis

The veteran contends that he broke his right foot during his 
service at Fort Monmouth in 1993 and again in Mississippi in 
1995.  He did not need a cast either time.  He stated that he 
developed arthritis in the foot due to the fractures.  He 
stated that he passed his military physical examinations by 
not telling about his physical problems.  

The first report of right foot problems were in July 1986, a 
few days following the start of the veteran's first period of 
ACDUTRA, but no foot disorder was shown on the examination at 
that time.  At an April 1993 examination, a painful right 
foot was shown.  This was between periods of ACDUTRA which 
ended in July 1990 and began in May 1993, and between weekend 
drill periods in March and June 1993.  No injury was shown.  
The next foot abnormality was on the November 1996 
examination where thickening and widening of the great toe 
and ankle pain were shown, without any history of injury.  
The first diagnosis of arthritis of the right foot was shown 
in February 1998, more than a year following the last period 
of ACDUTRA, and there was no reference to previous injury.  

Although the veteran testified that he broke his right foot 
on two occasions during service in 1993 and 1995, the service 
medical records show no objective foot abnormality coincident 
with service.  The medical records indicate no right foot 
injury, and no right foot problems recorded in 1995.  Right 
foot arthritis due to fracture has not been medically 
determined.  The appellant's description of this is neither 
credible nor competent, especially since no fracture of the 
right foot has been demonstrated.  While history of a 
fracture of the first toe was recorded at the August 2002 VA 
examination, no residual was found.  Therefore, the Board 
must conclude that the appellant is not shown to have 
sustained any right foot injury that resulted in arthritis 
and that arthritis was not manifested during any period of 
ACDUTRA.  Hence, the requirements of service connection are 
not met.  

The appellant's right foot arthritis was not manifested until 
more than a year following his only period of active service 
that consisted of at least 90 continuous days.  Therefore, 
presumptive service connection may not be granted.  Based on 
review of the evidence of record, the Board concludes that 
the preponderance of the evidence does not support a finding 
that the veteran's right foot arthritis began during service.

VCAA

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case.  38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form and 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103; 38 C.F.R. § 3.159(b).  There is no issue as to 
providing an appropriate application form, or completeness of 
the application.  

In the circumstances of this case, the veteran has been 
advised of the applicable laws and regulations, and the 
evidence needed to substantiate her claim by a May 2002 
letter and a January 2003 supplemental statement of the case.  
Specifically, the veteran was told that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, and 
other federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The veteran was 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  Thus, VA's duty to notify 
has been fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The record shows that the RO 
has secured the veteran's service medical records, VA and 
private clinical records, and VA examination reports.   

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for ulcerative colitis (claimed as 
residuals of irritable bowel syndrome) is denied.  Service 
connection for L5 spondylosis is denied.  Service connection 
for sinusitis is denied.  Service connection for diffuse 
borderline cord atrophy of the cervical/thoracic spine is 
denied.  Service connection for fibrous ankylosis of the 
upper extremities is denied.  Service connection for spastic 
diplegia is denied.  Service connection for a urologic 
disorder (claimed as incontinence of urine with cystoplasty, 
stricted urethra, urethritis and urinary frequency) is 
denied.  
Service connection for arthritis of the right foot (claimed 
as residuals of fracture) is denied.  



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

